Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 10/17/2022.  Claims 1, 4-6, 9 & 13-15 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 16 are pending.  
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. In substance applicant’s representative argues that neither Inoue, nor Dyer, nor Lee, either alone or in combination teaches “a database unit configured to store parking pattern data of a driver comprising a number of times that a steering wheel is to be rotated and/or the vehicle is to be moved forward and backward for the driver to park the vehicle in the parking space.
In response to applicant’s argument the examiner respectfully disagrees. The claim requires in the alternative that the “parking pattern data of a driver comprising the number of times that a steering wheel is to be rotated or the vehicle is to be move forward and backward…” (emphasis added by examiner); in other words how many times the steering wheel is to be moved in order to complete the parking of the vehicle in a specific parking space. The examiner contends that Inoue discloses just that “the degree determination unit determines that the degree of difficulty of parking is higher as the movement distance between the steerings until the parking of the vehicle is completed…” (see Inoue Description). As such the examiner contends that Inoue either alone or in combination with Dyer and/or Lee still reads on the instantly contested limitation(s). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue et al. (JP-6509361).
Regarding claim 1, Inoue anticipates A system of providing a parking guidance service of a vehicle, the system comprising: a sensor unit comprising a plurality of sensors configured to sense an environment around the vehicle and a parking space (see at least Inoue para 17: "The captured image acquisition unit 11 acquires a captured image of the image capture unit 41 (Step S 11), and outputs the captured image to the distance calculation unit 12"); a database unit configured to store parking pattern data of a driver comprising a number of times that a steering wheel is to be rotated and/or the vehicle is to be moved forward and backward for the driver to park the vehicle in the parking space (see at least Inoue para 59: "Although an HDD ( Hard Disk Drive ) is assumed as a device for the preference database 20, a cloud or a server may be used instead of a device. … for example, the driver preference data can be linked to an integer in advance, for example, "1 is not desired to be parked next to a luxury vehicle :", "It is desired to park in a shade : 2"; the degree determination unit determines the degree of difficulty of a parking based on the number of times steering is moved over a guidance route to park the vehicle in a given spot."); a controller configured to determine a parking difficulty of the parking space based on information sensed by the sensor unit and parking pattern data of the driver, stored in the database unit (see at least Inoue para 20: "The parking space evaluation unit 14 includes a guidance route calculation unit 15 that calculates a guidance route to the parking space, and a parking difficulty determination unit 16 that determines a parking difficulty level in the parking space, and the evaluation here is a calculation of a guidance route and a determination of a parking difficulty level."); and an output unit configured to provide information on the parking difficulty of the parking space, determined by the controller (see at least Inoue para 12: "the recommended parking space is taught to the driver of the vehicle together with the parking difficulty of the guidance route").
Regarding claim 8, Inoue remains as applied to claim 1. Inoue further anticipates wherein the controller updates the parking pattern data in the database unit after the vehicle is completely parked (see at least Inoue para 64: "If the driver's taste information is not registered, taste information is newly registered into the taste database 20 (Step S243), and the taste information concerned is obtained (Step S244).").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue.
Regarding claim 7, Inoue remains as applied to claim 1. While Inoue does not explicitly teach a setting unit configured to automatically or manually set an operation of the sensor unit, enabling and disabling advanced features such as ACC, lane keep assist, and automatic headlights is well-known and routine in the art. Therefore it would be obvious to someone skilled in the art to have a setting unit to automatically set an operation of the sensor unit, based on the motivation to let the user have more control of the vehicle.
Claim(s) 2, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue further in view  of Dyer (US Pub. No. 2020/0172089).
Regarding claim 2, Inoue remains as applied to claim 1. Inoue teaches having image sensors on the vehicle (para 17), but does not explicitly teach wherein the sensor unit comprises one or more of a plurality of camera sensors, an ultrasonic sensor, a radar sensor, a LiDAR sensor, and a GPS sensor. However Dyer teaches in a similar field of maneuvering vehicles using similar sensors (see at least Dyer para 51: "For example, the perception system 172 may include one or more LIDAR sensors, sonar devices, radar units, cameras and/or any other detection devices that record data which may be processed by computing device 110.").
Regarding claim 9, Inoue teaches upon determining that the vehicle enters the parking lot, searching for a parking space through a sensor unit (see at least Inoue para 19: "The parking space specifying unit 13 specifies a parking space using the distance data calculated by the distance calculating unit 12 (Step S 12), and outputs information on the parking space to the parking space evaluation unit 14."); determining a parking difficulty of the parking space based on information sensed by the sensor unit and pre- stored parking pattern data of a driver with respect to the found parking space (see at least Inoue para 20: "The parking space evaluation unit 14 includes a guidance route calculation unit 15 that calculates a guidance route to the parking space, and a parking difficulty determination unit 16 that determines a parking difficulty level in the parking space, and the evaluation here is a calculation of a guidance route and a determination of a parking difficulty level."); and providing information on the determined parking difficulty to the driver (see at least Inoue para 12: "the recommended parking space is taught to the driver of the vehicle together with the parking difficulty of the guidance route"). While Inoue does not explicitly teach determining whether a vehicle enters a parking lot, Inoue does teach looking at parking spaces in parking lots (para 26). Dyer teaches in a similar field of maneuvering vehicles storing the locations of parking lots (see at least Dyer para 40: "Map information 200 may also store predetermined stopping areas including driveways and parking lots. FIGS. 3A and 3B illustrate examples of driveway information 300A and 300B that may be included in map information 200."). It would have been obvious to someone skilled in the art before the effective filing date to determine if the vehicle is in a parking lot based on the motivation to activate  Inoue to assist the driver in parking in the known parking lot.
Regarding claim 10, the combination of Inoue and Dyer remains as applied to claim 9. Inoue further teaches prior to the determining whether the vehicle enters the parking lot, storing parking pattern information of the driver in a database unit (see at least Inoue para 59: "Although an HDD ( Hard Disk Drive ) is assumed as a device for the preference database 20, a cloud or a server may be used instead of a device. … for example, the driver preference data can be linked to an integer in advance, for example, "1 is not desired to be parked next to a luxury vehicle :", "It is desired to park in a shade : 2".").
Regarding claim 11, the combination of Inoue and Dyer remains as applied to claim 9. Inoue further teaches after the providing the information, updating the parking pattern data in a database unit (see at least Inoue para 64: "If the driver's taste information is not registered, taste information is newly registered into the taste database 20 (Step S243), and the taste information concerned is obtained (Step S244).").
Regarding claim 12, the combination of Inoue and Dyer remains as applied to claim 9. Inoue further teaches generating a first parking trajectory based on one or more of information sensed by the sensor unit and information on a width of a subject vehicle with respect to the parking space (see at least Inoue para 33: "The parking space evaluation unit 14 includes a guidance route calculation unit 15 that calculates guidance routes to each parking space, and a parking difficulty determination unit 16 that determines a parking difficulty level of each parking space. Then, the parking space specified by the parking space specifying unit 13 is evaluated."); generating a second parking trajectory based on the parking pattern data of the driver, pre-stored in a database unit (see at least Inoue para 68: "The preference matching degree calculation unit 21 executes an image recognition algorithm for the captured image acquired by the captured image acquisition unit 11, and determines how much each parking space matches the driver's preference."); and determining the parking difficulty of the parking space based on the first parking trajectory, the second parking trajectory, and the travel trajectory (see at least Inoue para 94: "It is to be noted that, within the scope of the present invention, it is possible to freely combine the respective embodiments and to appropriately modify or omit the respective embodiments."). While Inoue does not explicitly teach generating a travel trajectory of another nearby vehicle based on one or more of the information sensed by the sensor unit and the information on the width of the subject vehicle, Dyer teaches in a similar field of maneuvering vehicles determining the difficulty of a maneuver based on the travel paths of nearby vehicles (see at least Dyer para 92: "Alternatively, computing device 110 may extract the various factors from map information 200 and sensor data—maneuver type (U-turn), road geometries (dimensions and shapes of road 240), traffic pattern (position, speed, and heading of vehicles 100A and 100B), extra wait-time or trip duration, input these factors into a difficulty scoring model as described above, and obtain a difficulty score for the U-turn maneuver as an output from the difficulty scoring model."). It would have been obvious to someone skilled in the art before the effective filing date to take account of nearby vehicles based on the motivation not to collide with them nor block their path for an amount of time.
Regarding claims 13 and 14, the combination of Inoue and Dyer remains as applied to claim 12. Inoue further teaches determining steering difficulty (see at least Inoue para 41: "Note that is the number of times of steering, and dist (I) is the distance traveled from the i-th steering to the I 1 th steering. The parking difficulty evaluation value C shows a larger value as the distance between each steering is shorter. When the number of times of steering is 3, C = 1 / (1 → 2 moving distance) 1 / (2 → 3 moving distance)."), but Inoue does not explicitly teach a high or low difficulty based on a preset range. However, setting a range as easy or hard is well known, routine, and conventional in the art and could have easily been set by a user, a programmer, or a computer.
Regarding claim 15, the combination of Inoue and Dyer remains as applied to claim 12. Dyer further teaches determining that the vehicle is not capable of being parked in the parking space when the first parking trajectory or the second parking trajectory overlaps with the travel trajectory (see at least Dyer para 90: "A third difficulty score may be assigned based on whether, by performing the U-turn maneuver, the vehicle 100 would be blocking ongoing traffic.").
Regarding claim 16, the combination of Inoue and Dyer remains as applied to claim 9. While the combination does not explicitly teach automatically or manually setting an operation of the sensor unit., enabling and disabling advanced features such as ACC, lane keep assist, and automatic headlights is well-known and routine in the art. Therefore it would be obvious to someone skilled in the art to have a setting unit to automatically set an operation of the sensor unit, based on the motivation to let the user have more control of the vehicle.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Dyer further in view of Lee et al. (EP 3072710).
Regarding claim 3, Inoue remains as applied to claim 1. Inoue further teaches d a signal processor configured to process a signal sensed through the sensor unit (see at least Inoue para 18: "The distance calculation unit 12 calculates distance data from the captured image of the image capturing unit 41 (a captured image of a predetermined region including a parking space) to an object and transmits the distance data to the parking space specifying unit 13."); a first parking trajectory generator configured to generate a parking trajectory of a subject vehicle based on one or more of information sensed by the sensor unit and information on a width of the subject vehicle (see at least Inoue para 33: "The parking space evaluation unit 14 includes a guidance route calculation unit 15 that calculates guidance routes to each parking space, and a parking difficulty determination unit 16 that determines a parking difficulty level of each parking space. Then, the parking space specified by the parking space specifying unit 13 is evaluated."); a second parking trajectory generator configured to generate a parking trajectory of the subject vehicle based on the parking pattern data of the driver stored in the database unit (see at least Inoue para 68: "The preference matching degree calculation unit 21 executes an image recognition algorithm for the captured image acquired by the captured image acquisition unit 11, and determines how much each parking space matches the driver's preference."); a parking difficulty determiner configured to determine the parking difficulty of the parking space based on the parking trajectory of the subject vehicle generated by the first parking trajectory generator, the parking trajectory of the subject vehicle generated by the second parking trajectory generator, and the travel trajectory of the other nearby vehicle generated by the travel trajectory generator (see at least Inoue para 94: "It is to be noted that, within the scope of the present invention, it is possible to freely combine the respective embodiments and to appropriately modify or omit the respective embodiments."). While Inoue does not explicitly teach a travel trajectory generator configured to generate a travel trajectory of another nearby vehicle based on one or more of the information sensed by the sensor unit and the information on the width of the subject vehicle, Dyer teaches in a similar field of maneuvering vehicles determining the difficulty of a maneuver based on the travel paths of nearby vehicles (see at least Dyer para 92: "Alternatively, computing device 110 may extract the various factors from map information 200 and sensor data—maneuver type (U-turn), road geometries (dimensions and shapes of road 240), traffic pattern (position, speed, and heading of vehicles 100A and 100B), extra wait-time or trip duration, input these factors into a difficulty scoring model as described above, and obtain a difficulty score for the U-turn maneuver as an output from the difficulty scoring model."). It would have been obvious to someone skilled in the art before the effective filing date to take account of nearby vehicles based on the motivation not to collide with them nor block their path for an amount of time. While the combination of Inoue and Dyer determines whether the driver is following the predicted path, Inoue and Dyer do not explicitly teach a parking pattern extractor configured to extract the parking pattern of the driver based on the parking environment information sensed by the sensor unit, and steering and braking signals of the vehicle while the driver parks the vehicle. However, Lee teaches in the similar field of assisted parking determining the parking pattern of a user (see at least Lee para 400: "Meanwhile, the controller 180 may store an actual trajectory of the vehicle 700 corresponding to the provided parking route 1411, in the memory 170. The controller 180 may determine whether the user is a novice driver, based on the actual trajectory compared to the provided parking route 1411. For example, if the number of times that the vehicle 700 moves out of the provided parking route 1411 is equal to or greater than a reference value, the controller 180 may determine the user as a novice driver. If the user is determined as a novice driver, a parking route appropriate for a parking route may be provided next time."). It would have been obvious to someone skilled in the art before the effective filing date to determine the pattern of the driver based on the motivation to determine if they are a novice driver or an experienced driver.
Regarding claims 4 and 5, the combination of Inoue, Dyer, and Lee remains as applied to claim 3. Inoue further teaches determining steering difficulty (see at least Inoue para 41: "Note that is the number of times of steering, and dist (I) is the distance traveled from the i-th steering to the I 1 th steering. The parking difficulty evaluation value C shows a larger value as the distance between each steering is shorter. When the number of times of steering is 3, C = 1 / (1 → 2 moving distance) 1 / (2 → 3 moving distance)."), but Inoue does not explicitly teach a high or low difficulty based on a preset range. However, setting a range as easy or hard is well known, routine, and conventional in the art and could have easily been set by a user, a programmer, or a computer.
Regarding claim 6, the combination of Inoue, Dyer, and Lee remains as applied to claim 3. Dyer further teaches with respect to the parking space, when the parking trajectory generated by the first parking trajectory generator or the parking trajectory generated by the second parking trajectory generator overlaps with the travel trajectory of the other nearby vehicle generated by the travel trajectory generator, the parking difficulty determiner determines that the vehicle is not capable of being parked in the parking space (see at least Dyer para 90: "A third difficulty score may be assigned based on whether, by performing the U-turn maneuver, the vehicle 100 would be blocking ongoing traffic.").
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663